Upon a writ of error taken herein it is contended that the amount awarded for damage to an automobile and personal injuries, suffering and expense is grossly inadequate as shown by the manifest weight of the evidence.
The record has been duly considered in connection with the briefs filed and oral argument, and the court concludes that a detailed statement and discussion is not necessary. The amounts proven to have been *Page 188 
paid by plaintiff or for which plaintiff is legally liable were much less than the damages awarded; and while the award for personal injuries, suffering and loss of earning power might be considered to be less than could lawfully have been made, when the entire record is considered it does not appear that the verdict rendered shows an abuse of discretion or a failure to consider the facts in evidence or a grossly inadequate award of damages requiring a reversal of the judgment. See Harby v. F.E.C. Hotel Co., 59 Fla. 280, 52 So. 193; Radiant Oil Co. v. Herring, 146 Fla. 154, 200 So. 376.
Affirmed.
BROWN, C. J., WHITFIELD, BUFORD and ADAMS, J. J., concur.